Exhibit 23.1 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We hereby consent to the incorporation by reference in the ShelfRegistration Statement of Power REITon Form S-3 (No. 333-180693) of our report dated March31, 2015 with respect to the audited consolidated financial statements of Power REIT and Subsidiariesas of December31, 2014, and for the year then ended. We also consent to the references to MaloneBailey, LLP under the heading “Experts” in such Registration Statement. /s/ MaloneBailey, LLP Houston, Texas March 31, 2015
